Cooke, J.,
delivered tbe opinion of the court:
This suit was brought to recover damages for injuries alleged to have been done to the crops of the plaintiff below by the defendants’ cattle. The only question necessary to be noticed, in the view we have taken of the case, is as to the amount of the damages assessed by the jury, which was fixed at $300. The referees have, reported that there is no sufficient evidence to sustain the verdict fixing this amount, and we concur in this opinion. W. W. Galloway, one of the plaintiffs, testified that they rented fourteen acres of land adjoining the defendants; that defendants’ cattle broke over the fence; that they damaged his crop of corn fifty per cent., and he would have raised fifty bushels per acre; that they damaged his peas and millet at least 50 per cent., and these were worth $30 per acre; that the next fall they got in and utterly destroyed his oats crop, which would have been worth $30 per acre. This is all the testimony found in the record in relation to the injury sustained by the plaintiffs. It is nowhere stated or shown how much of said land was in cultivation, or what portion of it was in corn or peas, or millet or oats; nor is there any estimate of the amount of the damages actually sustained, or any data fixed by which the same can be ascertained. We think the testimony is too vague and uncertain to predicate a verdict upon as to the amount of damages sustained.
There are other serious questions presented by the record, but as they are such as are not likely to arise upon another trial, they are not further noticed.
The report of the referees must be confirmed, the judgment reversed, and the cause remanded for new trial.